Citation Nr: 1007486	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2001 to 
September 2006.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an October 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in December 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.  The Veteran 
testified at a hearing before the RO in September 2008.  

The October 2007 rating decision also denied service 
connection for left and right knee disabilities, but these 
benefits were subsequently granted by rating decision in 
December 2008.  The issues of service connection for left and 
right knee disabilities are therefore no longer in appellate 
status. 


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ankle 
disability.  

2.  The Veteran is not shown to have a left ankle disability.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by the Veteran's active service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left ankle disability was not incurred in or aggravated 
by the Veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007.  The September 2007 letter also 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA medical 
records.  The evidence of record also contains a September 
2007 report of VA examination.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service treatment records dated in November 2002 reflect that 
the Veteran complained of that her left ankle rolled inwards 
and a history of a sprained ankle years earlier.  In October 
2004, the Veteran complained of right ankle pain.  A Report 
of Medical Examination dated in May 2006 for separation 
purposes reflects that the Veteran's lower extremities were 
clinically evaluated as normal.  A Report of Medical History 
dated in May 2006 for separation purposes does not reflect 
that the Veteran complained of any ankle disabilities.  

The Veteran underwent a VA examination in September 2007.  
She reported previous inversion injuries to both ankles which 
occurred in 2003.  She stated that there have been several 
inversion type injuries to both ankles, usually associated 
with running and physical training.  She reported mild 
swelling and occasionally mild ecchymosis of the ankle.  
Although the examiner diagnosed bilateral ankle strain, the 
Board notes that an X-ray examination revealed only bilateral 
plantar calcaneal spurs and negative images of both ankles.  

At this point, the Board observes that the September 2007 VA 
examination report reflects that the Veteran does not 
currently have diagnosed ankle disabilities.  The Veteran's 
service treatment records reflect findings relating to the 
disabilities at issue.  However, based on the objective 
findings in the September 2007 VA examination, there is no 
current diagnosis of ankle disabilities.  As noted above, the 
September 2007 VA examination x-ray findings revealed 
negative images of both ankles.  The Veteran has otherwise 
not identified or submitted any medical evidence which 
reflects current ankle disabilities.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  See Brammer, supra.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed ankle 
disabilities.  

The Board has considered the Veteran's own lay statements to 
the effect that ankle disabilities were due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between ankle disabilities and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that ankle disabilities are related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  There is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).  


ORDER

The claim of entitlement to service connection for a right 
ankle disability is denied.  

The claim of entitlement to service connection for a left 
ankle disability is denied.



____________________________________________
HALLIE E. BROKOWSKY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


